Fourth Court of Appeals
                              San Antonio, Texas
                                    August 5, 2020

                                 No. 04-20-00259-CR

                               Kristen Marie DAWSON,
                                       Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 7, Bexar County, Texas
                                Trial Court No. 636843
                      Honorable Michael De Leon, Judge Presiding

                                       ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED AS MOOT.

      It is so ORDERED on August 5, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court